

SPECIAL RESOLUTION OF THE BOARD OF DIRECTORS


OF


TELESIS TECHNOLGY CORPORATION


WHEREAS, the Company wishes to issue to HASIT VIBHAKAR. (Director), an
individual with an address at 6291 ROCK CREEK CIRCLE, ELLENTON, FL 34222, USA
restricted common stock of the Company’s for inventory that was transferred to
Telesis Technology Corporation.


RESOLVED, the Company shall issue to HASIT VIBHAKAR 6,000,000 shares of its
Common Stock (“Common Stock”) as agreed upon in the “Inventory Transfer
Document” dated January 4th, 2005 and minutes of the special meeting of the
board of directors on January 4th, 2005.


FURTHER RESOLVED, such Common Stock shall be valued at $0.001 par value per
share.


LASTLY RESOLVED, the Common Stock will be issued under an exemption from the
registration provisions of Section 5 of the Securities Act of 1933, as amended
(the “Act”), as provided under Section 4(2) of the Act and the Common Stock
shall be restricted securities that cannot be resold by HASIT VIBHAKAR without
subsequent registration under the Act or the applicability of a secondary
transactional exemption from the registration requirements of the Act (e.g.
subject to the safe harbor guidelines and resale limitations as provided under
Rule 144 of the Act); and


The undersigned hereby certifies that he or she is the duly elected Secretary of
the Company and the Custodian of the Books and Records of the Company which was
duly formed pursuant to the laws of the State of Florida and that the foregoing
is a true and correct record of the resolution duly adopted at a meeting of the
shareholders of the Company, and that said meeting was held in accordance with
the laws of the State of Florida and the By-Laws of the above-named Company on
January 4th, 2005, and that said resolution is now in full force and effect
without modification or rescission.


IN WITNESS WHEREOF, I have executed my name as Secretary of said Company and
have hereunto affixed the corporate seal of the above-named Company this 4th day
of January 2005.


A TRUE RECORD
ATTEST.
/S/: Hasit Vibhakar________________
 Hasit Vibhakar, Secretary of the Company
 
 
 
 
1

--------------------------------------------------------------------------------


 
 
